               Case 2:21-mj-04184-DUTY Document 2 Filed 09/09/21 Page 1 of 1 Page ID #:2


                                                                                   ~'°ILEA


                                        UNITED STATES DISTRICT COUR't"`~                              .,,;K~
                                     CENTRAL DISTRICT OF CALIFORI              N~ ~'►,    x ~',_' "'~' ~ ~~
                                                                                   z     ,-'~
                                                                 NUMBER:               T~~.~~--
UNITED STATES OF AMERICA
                                                  PLAINTIFF          C R ~L(—
                                                                           J Z.~e~?
                  V.

                                                                     REPORT COMMENCING CRIMINAL
MATTHEW TAYLOR COLEMAN
USMS# 59551-509

TO: CLERK'S OFFICE, U.S. DISTRICT COURT                                      ~ ~ ~~ O 4 ~ S

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest: 08-1I-2021                  0900                 ~x AM      ❑ PM

2. The above named defendant is currently hospitalized and Cannot be transported to court for arraignment or
    any other preliminary proceeding:     ~ Yes      ❑x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):    ~x Yes      ❑ No

4. Charges under which defendant has been booked:

    18 USC 1119 AND 1111-FOREIGN FIRST-DEGREE MURDER OF UNITED STATES NATIONALS

5. Offense charged is a:   ~ Felony        ❑Minor Offense          ❑Petty Offense         ❑Other Misdemeanor

6. Interpreter Required: 0 No        ❑Yes         Language:

7• Year of Birth: 1981

8. Defendant has retained counsel:       0 No
      Yes        Name:                                               Phone Number:


9• Name of Pretrial Services Officer notified: DUTY OFFICER

1fl• Remarks(if any):


11. Name: KITH R.                                       (please print)

12. Office Phone Number:213-620-7676                                     13. Agency: USMS
                                 .~
14. Signature:                                                           15. Date: 09-09-2021


CR-64(OS/18)                             REPORT COMMENCING CRIMINAL ACTION
